DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-38, 42, and 45-65 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-27, 31-38, 42, and 45- 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2012/0275366 A1).
Regarding claim 23, Anderson discloses:
a terminal device, comprising:

the processor is used for determining at least one target discontinuous reception (DRX) indication signal among multiple DRX indication signals (fig.4 and par.[0071] which discloses a multi-user wake-up message) or a time-frequency resource position occupied by the at least one target DRX indication signal (fig.4 and par.[0071] which discloses a PDCCH resource region, wherein the PDCCH resource region includes the wake-up signal (e.g. a DRX indication signal), wherein the UE may search for the wake-up messages 404 during the PDCCH regions of the subframe, fig.1d and par.[0072]), wherein the at least one target DRX indication signal (fig.4 as discussed above regarding the wake-up signal) is used for indicating whether the terminal device detects a downlink control channel in one DRX cycle after the transceiver receives the at least one target DRX indication signal (par.[0079] and fig.5 which recites, in part, If a valid PDCCH message 508 associated with the UE's w-RNTI is detected or otherwise identified, the UE 145 may proceed to determine the value of its particular wake-up indicator………….. If the value of the indicator does correspond to a positive wake-up indication, the UE 145 may activate the UE receiver to receive signals within the sub-frame beginning "M" sub-frames after the start of sub-frame K (the sub-frame in which the PDCCH wake-up message 508 was detected).”, with changing DRX (fig.5 and par.[0079] discloses that the UE identifies the wake-up signal in the PDCCH at subframe K, and if the wake-up signal indicates that the UE should wake-up to receive a PDCCH (e.g. DRX indication) M subframes after the K subframe, thus the DRX isn’t changed, see i.e. “"M" is therefore the "wake-up delay" 510 expressed in sub-frame units.”); and

	
Regarding claims 24, 35, 46, and 54, Anderson discloses determining the at least one target DRX indication signal according to a first characteristic identification information, wherein the first characteristic identification information is used for identifying the terminal device (fig.5 discloses a shared w-RNTI for a group of users, and fig.10 discloses a specific C-RNTI for a single terminal).
	
Regarding claim 25, 36, 47, and 55 Anderson discloses an identification of the terminal device, an identification of a terminal device group to which the terminal device belongs, a coverage enhancement level of the terminal device, and a network access level of the terminal device (fig.5 discloses a shared w-RNTI for a group of users, 

Regarding claims 26, 37, 48, and 56, Anderson discloses determining the at least one target DRX indication signal according to an identification of a cell where the terminal device is located (par.[0027] which recites, in part, “To adapt, wireless communication networks may include dynamic scheduling such that a quantity of assigned shared radio resources may be varied in rapid response to data demand (e.g., data buffer status). Such dynamic scheduling can operate on a time scale of one to two or three milliseconds. At a time scale above this (e.g., operating in the region of 100 milliseconds to several seconds), wireless networks can use a state-machine-oriented process or other system reconfiguration process to adapt a radio connection state or sub-state to the degree of observed traffic activity” and par.[0028] which recites, in part, “A location granularity attribute may be the accuracy to which a wireless network can track the current location of a wireless device (e.g., to the cell level for more active devices, or to only a group of cells for less active devices). Examples of assigned resource attributes include the presence, absence, type or amount of radio transmission resources available to the wireless device for performing communication, as a function of expected activity level.”. That is the system may allocate a group of high activity users to one cell, and low activity users to a second cell, and transmits the group DRX-Indication Signals to the users grouped in particular cells based on their activity levels. 

Regarding claim 27, 38, 49, and 57, Chen discloses wherein the processor is further used for determining the time-frequency resource position occupied by the at least one target DRX indication signal (fig.10 discloses a specific C-RNTI for a single terminal, par.[0112] which recites, in part, “is a schematic diagram 1000 that illustrates a single-user (dedicated) wake-up message addressed to a UE-specific RNTI (e.g. a C-RNTI) and transmitted during the PDCCH region of a sub-frame”).

Regarding claim 31, 42, and 50, Anderson discloses receiving configuration information sent by the network device (par.[0049] discloses receiving system information regarding the duration of symbols in the PDCCH); 
wherein the processor is specifically used for determining the at least one target DRX indication signal and/or the time-frequency resource position occupied by the at least one target DRX indication signal according to the configuration information (figs.5 and 10 along with their corresponding disclosures wherein the UE or group or UEs receive in the PDCCH region of a specific subframe a Wake-Up Signal, and wherein the WUS conditions the UE to wake-up or to stay in a sleep state, and wherein when the WUS determines that UE should wake-up in that sub-frame or an offset “M” of subframes from the reception subframe in order to receive a PDCCH, or System Information in DCI):


Regarding claim 32, 51, 59, and 61, Anderson discloses wherein the transceiver module is specifically used for receiving a radio resource control (RRC) signaling sent by the network device, wherein the RRC signaling includes the configuration information (par.[0040] discloses that either of MAC-CE or RRC messages can be used for configuring the power states of the UE. RRC connection procedures can be used to transition a UE from RRC-IDLE to RRC-Connected).

Regarding claim 33, 52, 60, and 62, Anderson discloses:
wherein the configuration information includes one piece of following information: an identification of the terminal device, an identification of a terminal device group to which the terminal device belongs, an index of the at least one target DRX indication signal, a time-frequency resource position occupied by the at least one target DRX indication signal, and an index of the time- frequency resource position occupied by the 

Regarding claim 34, Anderson discloses a network device (fig.1a which discloses the base station (i.e. “a base station”), comprising: 
a processor, that is used for determining at least one target discontinuous reception indication (DRX) indication (fig.1e and figs. 5 and 10) signal among multiple DRX indication signal (fig.5 which discloses a group RNTI for indication a wake-up signal the wake-up signal being transmitted on downlink configuration channel, and the UE can blind decode the downlink configuration channel in order to detect the WUS with its group w-RNTI) or a time-frequency resource position occupied by the at least one target DRX indication signal (fig.10 which recites, in part, “is a schematic diagram 1000 that illustrates a single-user (dedicated) wake-up message addressed to a UE-specific RNTI (e.g. a C-RNTI) and transmitted during the PDCCH region of a sub-frame. In this solution, a PDCCH message (DCI format comprising L.sub.W information bits) contains a dedicated wake-up signal specific for only one UE (this UE residing in the CMDS sub-
a transceiver is further used for sending to a terminal device a DRX indication signal according to the at least one target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal (figs. 5 and 10 wherein the UE is configured to receive in an offset indicated by the wake-up signal in subframes a PDCCH with resource allocation for uplink or downlink transmissions).

Regarding claim 45, Anderson discloses a method for discontinuous reception: 
 	a terminal that is used for determining at least one target discontinuous reception (DRX) indication signal among multiple DRX indication signals (fig.4 and par.[0071] which discloses a multi-user wake-up message) or a time-frequency resource position occupied by the at least one target DRX indication signal (fig.4 and par.[0071] which discloses a PDCCH resource region, wherein the PDCCH resource 
the processor is further used for detecting a DRX indication signal (par.[0082] and fig.5 element 514) sent by a network device (fig.1a which discloses the base station) according to the at least one target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal (par.[0071 and 0079] which discloses that the wake-up signal is directed to a plurality of stations using a w-RNTI and found in the PDCCH region of a subframe in particular time 

Regarding claim 53, Chen discloses a method for discontinuous reception in a network device, comprising: 
a processor, that is used for determining at least one target discontinuous reception indication (DRX) indication (fig.1e and figs. 5 and 10) signal among multiple DRX indication signal (fig.5 which discloses a group RNTI for indication a wake-up signal the wake-up signal being transmitted on downlink configuration channel, and the UE can blind decode the downlink configuration channel in order to detect the WUS with its group w-RNTI) or a time-frequency resource position occupied by the at least one target DRX indication signal (fig.10 which recites, in part, “is a schematic diagram 1000 that illustrates a single-user (dedicated) wake-up message addressed to a UE-specific RNTI (e.g. a C-RNTI) and transmitted during the PDCCH region of a sub-frame. In this solution, a PDCCH message (DCI format comprising L.sub.W information bits) contains a dedicated wake-up signal specific for only one UE (this UE residing in the CMDS sub-state). The wake-up signal may take the form of a normal UL or DL assignment addressed to the UEs dedicated RNTI (i.e. C-RNTI). The eNB may transmit the dedicated wake-up message during the PDCCH region of any actively-received (non-
a transceiver is further used for sending to a terminal device a DRX indication signal according to the at least one target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal (figs. 5 and 10 wherein the UE is configured to receive in an offset indicated by the wake-up signal in subframes a PDCCH with resource allocation for uplink or downlink transmissions).

Regarding claim 58, Anderson discloses determining, by the network device (fig.1a the base station), configuration information (par.[0049] wherein the UE receives system information regarding the duration of the PDCCH in a subframe), wherein the configuration information is used for the terminal device to determine the at least one target DRX indication signal or the time-frequency resource position occupied by the at least one target DRX indication signal (figs. 5 and 10 wherein the UE receives the WUS in the PDCCH of a non-DRX’ed subframe); and
sending, by the network device, the configuration information to the terminal device (par.[0049] discloses the system information, the office notes that system .

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-27, 31-38, 42, and 45- 62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson et al. (US 2012/0275365 A1) “Receiving Messages in Connection with LTE Wake”
Anderson et al. (US 2012/0275364 A1) “Managing Group Messages for LTE Wakeup”
Zhang et al. (US 2020/0145921 A1) “Wake Up Signals Operation”
Wang et al. (US 2008/0267105 A1) “Active Mode Discontinuous Reception Synchronization and Resynchronization Operation”

Wong et al. (WO 2018/202751 A1) “Telecommunications Apparatus to Transmit Wake-UP Signal Comprising Synchronization Signalling”
Weng et al. (US 2012/0122495 A1) “System and Method Reducing Energy Consumption of Mobile Devices using Early Paging Indicator”
Ang et al. (US 2016/0128128 A1) “Low Power Discontinuous Reception with a Second Receiver”
Suzuki et al. (US 2013/0114484 A1) “Paging in Heterogenous Networks with Discontinuous Reception”
Farajidana et al. (US 2015/0181641 A1) “DRX Wakeup Rule in an EICIC Environment”
Agiwal et al. (US 2017/0251518 A1) “System and Method of Connected Mode Discontinuous Operation in Beamformed System” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411